As filed with the Securities and Exchange Commission on, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 REM Business Solutions, Inc. (Name of small business issuer in its charter) Nevada 7380 26-3909153 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification No.) REM Business Solutions, Inc. 2980 S.
